                                                 USDC SD~\'
UNITED STATES DISTRICT COURT                     DO(T'.\lE~T
SOUTHERN DISTRICT OF NEW YORK                    £Lt(TR0\ICALLY FILED

TRUSTEES OF THE NEW YORK CITY                     DOC -ii:_               I /_
DISTRICT COUNCIL OF CARPENTERS                    DATF FILED:       //_   Jt /j_
PENSION FUND, WELFARE FUND, ANNUITY
FUND, APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY            18 Civ. 2098    (LLS)
FUND; TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS                        ORDER
RELIEF AND CHARITY FUND; THE NEW
YORK CITY AND VICINITY CARPENTERS
LABOR-MANAGEMENT CORPORATION,

                            Plaintiffs,

              - against -

NICHOLAS INDUSTRIES & CONSTRUCTION
SERVICES INC. ,

                            Defendant.

     After hearing the parties this afternoon, Sgarlato         &


Sgarlato, PLLC is relieved of further representation of

defendant in this matter.

     So ordered.

Dated:    New York, New York
          November 26, 2019

                                          lo,~~ ,_ H~j,.Jllh,.
                                          LOUIS L. STANTON
                                              U.S.D.J.




                                  -1-
